Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 of Integral Technologies, Inc. (the Company) of our report dated January 17, 2017, relating to the consolidated financial statements as of June 30, 2016 and 2015 and the years then ended which is included in the Company's annual report on Form 10-K for the year ended June 30, 2016. /s/ BAKER TILLY VIRCHOW KRAUSE, LLP Minneapolis, Minnesota July 11, 2017
